UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2012 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-8351 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-0791746 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 Chemed Center, 255 E. Fifth Street, Cincinnati, Ohio (Address of principal executive offices) (Zip code) (513) 762-6900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Amount Date Capital Stock $1 Par Value 19,228,654 Shares March 31, 2012 -1- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Index Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Unaudited Consolidated Balance Sheet - March 31, 2012 and December 31, 2011 3 Unaudited Consolidated Statement of Income - Three months ended March 31, 2012 and 2011 4 Unaudited Consolidated Statement of Cash Flows - Three months ended March 31, 2012 and 2011 5 Notes to Unaudited Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 25 Item 4.Controls and Procedures 25 PART II.OTHER INFORMATION Item 1.Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use ofProceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Mine Safety Disclosures 25 Item 5.Other Information 26 Item 6.Exhibits 26 EX – 31.1 EX – 31.2 EX – 31.3 EX – 32.1 EX – 32.2 EX – 32.3 EX – 101.INS EX – 101.SCH EX – 101.CAL EX – 101.DEF EX – 101.LAB EX – 101.PRE -2- PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowances of $11,376 (2011 - $11,524) Inventories Current deferred income taxes Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans Properties and equipment, at cost, less accumulated depreciation of $151,451 (2011 - $146,709) Identifiable intangible assets less accumulated amortization of $29,278 (2011 - $28,904) Goodwill Other assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Income taxes 90 Accrued insurance Accrued compensation Other current liabilities Total current liabilities Deferred income taxes Long-term debt Deferred compensation liabilities Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Capital stock - authorized 80,000,000 shares $1 par; issued 31,063,058 shares (2011 - 30,936,925 shares) Paid-in capital Retained earnings Treasury stock - 11,931,736 shares (2011 - 11,880,051 shares), at cost ) ) Deferred compensation payable in Company stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited financial statements. -3- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) Three Months Ended March 31, Service revenues and sales $ $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Total costs and expenses Income from operations Interest expense ) ) Other income - net Income before income taxes Income taxes ) ) Net income $ $ Earnings Per Share Net income $ $ Average number of shares outstanding Diluted Earnings Per Share Net income $ $ Average number of shares outstanding Cash Dividends Per Share $ $ See accompanying notes to unaudited financial statements. -4- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for deferred income taxes ) Provision for uncollectible accounts receivable Amortization of discount on convertible notes Stock option expense Noncash long-term incentive compensation - Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Decrease/(increase) in accounts receivable ) Decrease/(increase) in inventories ) Decrease in prepaid expenses Decrease in accounts payable and other current liabilities ) ) Increase in income taxes Increase in other assets ) ) Increase in other liabilities Excess tax benefit on share-based compensation ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Business combinations, net of cash acquired ) - Other sources/(uses) ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Dividends paid ) ) Purchases of treasury stock ) ) Proceeds from issuance of capital stock Excess tax benefit on share-based compensation Increase/(decrease) in cash overdrafts payable ) Debt issuance costs - ) Other sources Net cash used by financing activities ) ) Increase/(Decrease) in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited financial statements. -5- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Notes to Unaudited Financial Statements 1.Basis of Presentation As used herein, the terms "We," "Company" and "Chemed" refer to Chemed Corporation or Chemed Corporation and its consolidated subsidiaries. We have prepared the accompanying unaudited consolidated financial statements of Chemed in accordance with Rule 10-01 of SEC Regulation S-X.Consequently, we have omitted certain disclosures required under generally accepted accounting principles in the United States (“GAAP”) for complete financial statements.TheDecember 31, 2011 balance sheet data were derived from audited financial statements but do not include all disclosures required by GAAP.However, in our opinion, the financial statements presented herein contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly our financial position, results of operations and cash flows.These financial statements are prepared on the same basis as and should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2011. 2.Revenue Recognition Both the VITAS segment and the Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.VITAS recognizes revenue at the estimated realizable amount due from third-party payers.Medicare payments are subject to certain limitations, as described below. As of March 31, 2012, VITAS has approximately $838,000 in unbilled revenue included in accounts receivable (December 31, 2011 - $720,000).The unbilled revenue at VITAS relates to hospice programs currently undergoing focused medical reviews (“FMR”).During FMR, surveyors working on behalf of the U.S. Federal government review certain patient files for compliance with Medicare regulations.During the time the patient file is under review, we are unable to bill for care provided to those patients.We make appropriate provisions to reduce our accounts receivable balance for potential denials of patient service revenue due to FMR activity. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether they are likely to exceed the annual per-beneficiary Medicare cap (“Medicare cap”).Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective action to influence the patient mix or to increase patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to patient revenue.The Medicare cap measurement period is from September 29 through September 28 of the following year for admissions and from November 1 through October 31 of the following year for revenue. During the three-month period ended March 31, 2012, we reversed Medicare cap liability for amounts recorded in the fourth quarter of 2011 for three programs’ projected 2012 measurement period liability.We reversed these amounts as improving admissions trends in these programs indicate that the liability had been eliminated. Shown below is the Medicare cap liability activity for the periods ended (in thousands): March 31, Beginning balance January 1, $ $ Reversal - 2012 measurement period ) - Reversal - 2011 measurement period - ) Other - ) Ending balance March 31, $ $ -6- Vitas provides charity care, in certain circumstances, to patients without charge when management of the hospice program determines, at the time services are performed, that the patient does not have the financial wherewithal to make payment.There is no revenue or associated accounts receivable in the accompanying consolidated financial statements related to charity care.The cost of charity care is calculated by taking the ratio of charity care days to total days of care and multiplying by total cost of care.The cost of charity care is as follows (in thousands): Three months ended March 31, $ $ 3.Segments Service revenues and sales and after-tax earnings by business segment are as follows (in thousands): Three months ended March 31, Service Revenues and Sales VITAS $ $ Roto-Rooter Total $ $ After-tax Earnings VITAS $ $ Roto-Rooter Total Corporate ) ) Net income $ $ We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”. 4.Earnings per Share Earnings per share (“EPS”) are computed using the weighted average number of shares of capital stock outstanding.Earnings and diluted earnings per share are computed as follows (in thousands, except per share data): Net Income For the Three Months Ended March 31, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - 91 Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 83 Diluted earnings $ $ For the three-month period ended March 31, 2012, 1.4 million stock options were excluded from the computation of diluted earnings per share as their exercise prices were greater than the average market price for most of the period. For the three month period ended March 31, 2011, 979,000 stock options were excluded from the computation of diluted earnings per share. -7- Diluted earnings per share may be impacted in the future as the result of the issuance of our 1.875% Senior Convertible Notes (the “Notes”) and related purchased call options and sold warrants.Per FASB’s authoritative guidance on the effect of contingently convertible instruments on diluted earnings per share and convertible bonds with an issuer option to settle for cash upon conversion, we will not include any shares related to the Notes in our calculation of diluted earnings per share until our average stock price for a quarter exceeds the current conversion price.We would then include in our diluted earnings per share calculation those shares issuable using the treasury stock method.The amount of shares issuable is based upon the amount by which the average stock price for the quarter exceeds the conversion price.The purchased call option does not impact the calculation of diluted earnings per share as it is always anti-dilutive. The sold warrants become dilutive when our average stock price for a quarter exceeds the strike price of the warrant. The following table provides examples of how changes in our stock price impact the number of shares that would be included in our diluted earnings per share calculation at March 31, 2012.It also shows the impact on the number of shares issuable upon conversion of the Notes and settlement of the purchased call options and sold warrants: Shares Total Treasury Shares Due Incremental Underlying 1.875% Method to the Company Shares Issued/ Share Convertible Warrant Incremental under Notes Received by the Company Price Notes Shares Shares (a) Hedges upon Conversion (b) - - - a)Represents the number of incremental shares that must be included in the calculation of fully diluted shares under U.S. GAAP. b)Represents the number of incremental shares to be issued by the Company upon conversion of the 1.875% Convertible Notes, assuming concurrent settlement of the note hedges and warrants. 5.Long-Term Debt On March 1, 2011, we replaced our existing credit agreement with our Revolving Credit Facility (“2011 Credit Agreement”).Terms of the 2011 Credit Agreement consist of a five-year, $350 million revolving credit facility.This 2011 Credit Agreement has a floating interest rate that is currently LIBOR plus 175 basis points.The 2011 Credit Agreement also includes a $150 million expansion feature.The 2011 Credit Agreement contains the following quarterly financial covenants: Description Requirement Leverage Ratio (Consolidated Indebtedness/ConsolidatedAdj. EBITDA) < 3.50 to 1.00 Fixed Charge Coverage Ratio (Consolidated Free Cash Flow/Consolidated Fixed Charges) > 1.50 to 1.00 Annual Operating Lease Commitment < $30.0 million We are in compliance with all debt covenants as of March 31, 2012.We have issued $29.4 million in standby letters of credit as of March 31, 2012 for insurance purposes.Issued letters of credit reduce our available credit under the 2011 Credit Agreement.As of March 31, 2012, we have approximately $320.6 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility, excluding the $150 million expansion feature. -8- The following amounts are included in our consolidated balance sheet related to the Notes: March 31, December 31, Principal amount of convertible debentures $ $ Unamortized debt discount ) ) Carrying amount of convertible debentures $ $ Additional paid in capital (net of tax) $ $ The following amounts comprise interest expense included in our consolidated income statement (in thousands): Three months ended March31, Cash interest expense $ $ Non-cash amortization of debt discount Amortization of debt costs Total interest expense $ $ The unamortized debt discount is being amortized using the effective interest method over the remaining life of the Notes.The effective rate on the Notes is approximately 6.875%. 6.Other Income Net Other income net comprises the following (in thousands): Three months ended March 31, Market value gains on assets held in deferred compensation trust $ $ Loss on disposal of property and equipment ) ) Interest income 51 61 Other net (8
